NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LAURA BLANKENSHIP, as Co-Personal               No.    16-35891
Representative and a Legal Heir of the
Estate of Alexander L. Mandarino;               D.C. No.
LAMONT MANDARINO, as Co-Personal                2:14-cv-00281-EJL-REB
Representative and a Legal Heir of the
Estate of Alexander L. Mandarino,
                                                MEMORANDUM*
                Plaintiffs-Appellants,

 v.

TODD MCDEVITT, individually; ADAM
DURFLINGER, individually; SHOSHONE
COUNTY SHERIFF'S DEPARTMENT,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                       Argued and Submitted May 15, 2018
                              Seattle, Washington

Before: BERZON, THACKER,** and HURWITZ, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Stephanie Dawn Thacker, United States Circuit Judge
for the U.S. Court of Appeals for the Fourth Circuit, sitting by designation.
      Laura Blankenship and Lamont Mandarino (“Appellants”), as personal

representatives and legal heirs to the estate of Alexander L. Mandarino

(“Mandarino”), appeal the district court’s award of summary judgment to Todd

McDevitt, Adam Durflinger, and the Shoshone County Sheriff’s Office on

Appellants’ 42 U.S.C. § 1983 excessive force claim. We have jurisdiction under 28

U.S.C. § 1291 and affirm.

      1. The district court did not err in determining that Mandarino’s Fourth

Amendment right to be free from excessive force was not violated. We conclude

that the use of deadly force was objectively reasonable for the reasons stated by the

district court in its Memorandum Decision and Order.1

      2. The district court also did not err in granting summary judgment to

McDevitt and Durflinger based on qualified immunity. Because no constitutional

violation occurred, the officers are entitled to qualified immunity. See Aguilera v.

Baca, 510 F.3d 1161, 1167 (9th Cir. 2007) (“If we determine . . . that no

constitutional violation occurred, the qualified immunity inquiry is at an end.”).

      3. Finally, the district court did not err in granting summary judgment to the

Sheriff’s Office. Because no constitutional violation occurred, the Sheriff’s Office

“cannot be held liable and whether ‘the departmental regulations might have


      1
        On appeal, Appellants conceded that the deadly force used in the last 15
seconds of the encounter was objectively reasonable. But even in the absence of that
concession, the claim fails for the reasons stated by the district court.

                                          2
authorized the use of constitutionally excessive force is quite beside the point.’”

Long v. City & Cty. of Honolulu, 511 F.3d 901, 907 (9th Cir. 2007) (quoting City of

Los Angeles v. Heller, 475 U.S. 796, 799 (1986)).

      AFFIRMED.




                                        3